     Case 2:19-cv-00193-HSO-MTP Document 274 Filed 08/02/21 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         EASTERN DIVISION


PENNYMAC LOAN SERVICES, LLC                  §                        PLAINTIFF
                                             §
                                             §
v.                                           §    Civil No. 2:19cv193-HSO-MTP
                                             §
                                             §
INNOVATED HOLDINGS, INC.,                    §
doing business as Sitcomm                    §
Arbitration Association, et al.              §                    DEFENDANTS




         ORDER GRANTING PLAINTIFF’S MOTIONS [249], [259]
        FOR DEFAULT JUDGMENT AND ALTERNATIVE MOTION
       FOR JUDGMENT ON PARTIAL FINDINGS, AND DISMISSING
             PLAINTIFF’S REMAINING CLAIMS AS MOOT

      BEFORE THE COURT are the Motions [249], [259] for Default Judgment

filed by Plaintiff PennyMac Loan Services, LLC, and its alternative ore tenus

Motion for Judgment on Partial Findings raised at the conclusion of the hearing

held on August 2, 2021. For the reasons stated on the record at today’s hearing, the

Court finds that Plaintiff’s Motions [249], [259] for Default Judgment are well taken

and should be granted. Alternatively, as stated on the record at today’s hearing,

even if default judgment were not appropriate, the Court would enter a Judgment

on Partial Findings pursuant to Federal Rule of Civil Procedure 52(c) with the same

damages award. Based upon the evidence and argument presented at the hearing

today, the Court also finds that the remaining claims in the First, Second, and
     Case 2:19-cv-00193-HSO-MTP Document 274 Filed 08/02/21 Page 2 of 3




Eighth Claims of the Amended Complaint are moot, and those claims will be

dismissed.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, Plaintiff

PennyMac Loan Services, LLC’s Motions [249], [259] for Default Judgment and its

alternative ore tenus Motion for Judgment on Partial Findings are GRANTED, and

default judgment will be entered in the amount of $1,384,371.24 against Defendants

Innovated Holdings, Inc. dba Sitcomm Arbitration Association, Mark Moffett,

Sandra Goulette, Kirk Gibbs, Brett “Eeon” Jones, and Rance Magee, jointly and

severally, as to Plaintiff’s claims in the Amended Complaint for libel/defamation

(Third Claim), tortious interference with prospective economic advantage (Fourth

Claim), civil conspiracy (Fifth Claim), and violations of the Racketeer Influenced

and Corrupt Organizations Act (“RICO”), specifically 18 U.S.C. § 1962(c) (Sixth

Claim), and conspiracy to violate RICO under § 1962(d) (Seventh Claim). This

award includes $70,294.88 in compensatory damages for the libel/defamation and

the civil conspiracy claims; $210,000.00 in punitive damages on the libel/defamation

claim; $579,691.67 in actual damages on the tortious interference with prospective

economic advantage claim; $140,589.76 in treble damages for the RICO claims; and

$383,794.93 for reasonable attorneys’ fees incurred in this case.

      IT IS, FURTHER, ORDERED AND ADJUDGED that, Plaintiff PennyMac

Loan Services, LLC’s remaining claims in the Amended Complaint against all

Defendants for declaratory judgment (First Claim), preliminary and permanent




                                          2
    Case 2:19-cv-00193-HSO-MTP Document 274 Filed 08/02/21 Page 3 of 3




injunction (Second Claim), and vacation of arbitration awards under 9 U.S.C. § 10

(Eighth Claim) are DISMISSED as moot.

      SO ORDERED AND ADJUDGED, this the 2nd day of August, 2021.


                                      s/ Halil Suleyman Ozerden
                                      HALIL SULEYMAN OZERDEN
                                      UNITED STATES DISTRICT JUDGE




                                         3
